Case. 7:19-cr-00664-VB Document9 Filed 09/16/19 Page 1 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee eee eee eee ee a a -xX
UNTTED STATES OF AMERICA
INFORMATION
-v-
19 Cr. (ged
BARBARA MEYZEN, a/k/a
"Bobbie Meyzen, "
Defendant.
eee - - - FF FF eK
COUNT ONE

(Aggravated Identity Theft)
The United States Attorney charges:
Background
1. Unless stated otherwise, at all times relevant to
this Information:
a. La Cremaillere Restaurant Corp. ("La
Cremaillere") owned and operated a restaurant in Banksville, New
York. BARBARA MEYZEN, a/k/a "Bobbie Meyzen," the defendant, was
the Vice President of La Cremaillere and owned fifty percent of
its shares. On or about April 17, 2019, La Cremailiere filed a
bankruptcy petition under Chapter 11 of the U.S. Bankruptcy Code
in the U.S. Bankruptcy Court in White Plains, New York.
b. Meyzen Family Realty Associates, LLC ("Meyzen
Family Realty") owned the real property in Banksville, New York

in which La Cremaillere operated its restaurant. MEYZEN was a

 
Case 7:19-cr-00664-VB Document9 Filed 09/16/19 Page 2 of 17

managing member of Meyzen Family Realty. On or about September
13, 2018, Meyzen Family Realty filed a bankruptcy petition under
Chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy
Court in White Plains, New York.
Scheme to Defraud a Lender

2, In or about October 2015, BARBARA MEYZEN, a/k/a
"Bobbie Meyzen," the defendant, applied for a business loan of
at least $350,000 on behalf of La Cremaillere from a lender in
Manhattan {the "Lender"). MEYZEN submitted copies of bank
statements for La Cremaillere's checking account in support of
the loan application. MEYZEN altered the bank statements to
convert negative balances for the beginning and end of months,
as well as negative daily balances, to positive balances; to
remove references to checks drawn by MEYZEN that were rejected
due to insufficient funds; and to reduce or to remove service
charges.

Identity Theft in Relation to Wire Fraud

3. The Lender questioned the authenticity of the bank
statements and denied the application for a loan. Thereafter,
on or about December 22, 2015, BARBARA MEY4EN, a/k/a "Bobbie
Meyzen," the defendant, sent a representative of the Lender an
email purporting to be from a Vice President of La Cremaillere's

bank in which she stated:

 

 

 

 
Case 7:19-cr-00664-VB Document 9 Filed 09/16/19 Page 3 of 17

The statements did indeed come from our bank and we
acknowledge there is an error in our system and that
is why the statements do not match.
Hope this is helpful.
4, In or about December 2015, in the Southern
District of New York and elsewhere, BARBARA MRYZEN, a/k/a
"Bobbie Meyzen," the defendant, knowingly did transfer, possess,
and use, without lawful authority, a means of identification of
another person, during and in relation to a felony violation
enumerated in Titie 18, United States Code, Section 1028A(c), to
wit, the defendant possessed, used, and transferred the personal
identification information of another person in connection with
the commission of wire fraud, as charged in Count Two of this
Information.
(Title 18, United States Code, Sections 1028A and 2.)}
COUNT TWO
(Wire Fraud)
The United States Attorney further charges:
5. The allegations set forth in paragraphs 1 through
3 are repeated and realleged as if set forth fuily herein.
6. From in or about OCctober 2015 to in or about March
2018, BARBARA MEYZEN, a/k/a "Bobbie Meyzen," the defendant, sent
account statements for La Cremaillere's checking accounts that

had been altered in the manner described in Count One above to

 

 
Case 7:19-cr-00664-VB Document9 Filed 09/16/19 Page 4 of 17

several potential lenders, factors or financiers as part of
applications for credit on behaif of La Cremaillere. MEYZEN
sent communications by interstate wires in furtherance of the
applications for credit.
7. From in or about August 2015 through in or about

March 2018, in the Southern District of New York and elsewhere,
BARBARA MEYZEN, a/k/a "Bobbie Meyzen," the defendant, did
willfully and knowingly, having devised and intending to devise
a scheme and artifice to defraud, and for obtaining money and
property by means of materially false and fraudulent pretenses,
representations, and promises, transmit and cause to be
transmitted by means of wire and radio communication in
interstate and foreign commerce, writings, signs, signals,
pictures, and sounds for the purpose of executing such scheme
and artifice, in violation of Title 18, United States Code,
Section 1343, to wit, the defendant submitted materially false
financial information to lenders, factors and financiers in
support of applications for extensions of credit.

(Title 18, United States Code, Sections 1343 and 2.)

COUNT THREE
(Mail Fraud)
The United States Attorney further charges:

8. The allegations set forth in paragraphs 1 through

 

 

 

 
Case 7:19-cr-00664-VB Document9 Filed 09/16/19 Page 5 of 17

3 and 6 are repeated and realleged as if set forth fully herein.

9, From in or about April 2014 to the present, Lé&J
Smith Investments, LP ("Léd Smith") held a second mortgage on
the Banksville property owned by Meyzen Family Realty that
secured a $155,000 loan. BARBARA MEYZEN, a/k/a "Bobbie Meyzen,”
the defendant, signed the mortgage.

10. On or about November 19, 2015, BARBARA MEYZEN,
a/k/a “Bobbie Meyzen," the defendant, filed with the Westchester
County Clerk a satisfaction of mortgage falsely stating in
substance that the $155,000 loan had been paid and that L&J
Smith's mortgage on the Meyzen Family Realty property should be
discharged. MEYZEN forged the signature of L&J Smith's managing
partner on the satisfaction of mortgage.

11. The Westchester County Clerk initially rejected
‘the satisfaction of mortgage for filing for formatting reasons
but later accepted and filed it in October 2017. A copy of the
filed satisfaction of mortgage was sent by U.S. Mail to BARBARA
MEYZEN, a/k/a "Bobbie Meyzen," the defendant.

12. On or about November 19, 2015, and again on or
about December 2, 2015, BARBARA MEYZEN, a/k/a "Bobbie Meyzen,"
the defendant, sent a copy of the satisfaction of mortgage to
the Lender in support of La Cremaillere's application for

credit.

 

 

 
Case 7:19-cr-00664-VB Document9 Filed 09/16/19 Page 6 of 17

13. After the satisfaction of mortgage was filed, it
appeared from the Westchester County Clerk's public property
records that the Meyzen Family Realty property had only one
mortgage on it.

14. From in or about November 2015 to the present, in
the Southern District of New York and elsewhere, BARBARA MEY4ZEN,
a/k/a “Bobbie Meyzen," the defendant, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations and promises, for the purpose of
executing such scheme and artifice and attempting to do so,
knowingly placed in a post office and authorized depository for
mail matter, and took and received therefrom, a matter and thing
to be sent and delivered by the Postal Service, and knowingly
caused to be delivered by mail according to the direction
thereon, such matter and thing, in violation of Title 18, United
States Code, Sections 1341 and 2, to wit, the defendant used the
maii to further a scheme to defraud a mortgagee on property
owned by a limited liability company of which she was a member
by filing a false satisfaction of mortgage.

(Title 18, United States Code, Sections 1341 and 2.)

 

 
Case 7:19-¢cr-00664-VB Document9 Filed 09/16/19 Page 7 of 17

COUNT FOUR
(Access Device Fraud)

The United States Attorney further charges:

15. The allegations set forth in paragraph 1 are
repeated and realleged as if set forth fully herein.

16. In or about the summer of 2017, Jane Doe, a
resident of Stamford, Connecticut, was a regular customer at the
La Cremaillere restaurant and was friends with BARBARA MEYZEN,
a/k/a “Bobbie Meyzen," the defendant. Jane Doe had provided
MEYZEN with her charge card number so that La Cremaillere could
charge her restaurant bills automatically to her account.

17. From on or about June 30, 2017 through in or
about October 2017, BARBARA MEYZEN, a/k/a "Bobbie Meyzen," the
defendant, paid invoices for products and services for La
Cremaillere by charging the expenses to Jane Doe's charge card
account. MEY4EN made such unauthorized charges in a total
amount of approximately $80,000 to Jane Doe's account.

18. BARBARA MEYZEN, a/k/a “Bobbie Meyzen," the
defendant, told Jane Doe that the charges were a mistake and
that she would resolve the problem. In or about October and
November 2017, MEYZEN gave Jane Doe checks drawn on La
Cremaillere's checking account to cover approximately $32,000 of

the unauthorized charges, which checks were returned due to

 

 
Case 7:19-cr-00664-VB Document9 Filed 09/16/19 Page 8 of 17

insufficient funds.

19. From in or about June 2017 through in or about
October 2017, in the Southern District of New York and
elsewhere, BARBARA MEYZEN, a/k/a "Bobbie Meyzen," the defendant,
did knowingly, willfully and with intent to defraud, effect
transactions with an access device issued to another person to
receive things of value with an aggregate value greater than
$1,000 during a one year period, in violation of Title 18,
United States Code, Section 1029(a)(5}, to wit, the defendant
used a charge card issued to another person to purchase goods
and services for the benefit of another entity.

(Title 18, United States Code, Sections 1029({a) (5) and 2.)
COUNT FIVE
(Access Device Fraud}

The United States Attorney further charges:

20. The allegations set forth in paragraph 1 are
repeated and realleged as if set forth fully herein.

21. From in cr about May 2019 to in or about June
2019, BARBARA MEYZEN, a/k/a “Bobbie Meyzen," the defendant, paid
invoices for service to the water and septic pumps at Meyzen
Family Reaity's Banksville property by charging the expenses to
John Doe's charge card account. MEYZEN made three unauthorized

charges in a total amount of approximately $5,600 to John Doe's

 

 
Case 7:19-cr-00664-VB Document9 Filed 09/16/19 Page 9 of 17

account.

22. From in or about May 2019 to in or about June
2019, in the Southern District of New York and elsewhere,
BARBARA MEYZEN, a/k/a “Bobbie Meyzen," the defendant, did
knowingly, willfully and with intent to defraud, effect
transactions with an access device issued to another person to
receive things of value with an aggregate value greater than
$1,000 during a one year period, in violation of Title 18,
United States Code, Section 1029(a) (5), to wit, the defendant
used a charge card issued to another person to purchase goods
and services for the benefit of another entity.

(Titie 18, United States Code, Sections 1029(a) (5) and 2.)
COUNT SIX
(False Statements to FBI)

The United States Attorney further charges:

23. The allegations set forth in paragraphs 1 through
3, 6, 9 through 13 and 16 through 18 are repeated and realleged
as if set forth fully herein.

24, On or about May 1, 2019, Special Agents of the
Federal Bureau of Investigation interviewed BARBARA MEYZEN,
a/k/a "Bobbie Meyzen,” the defendant. The agents advised MEYZEN
that making false statements to federal agents during the course

of a federal investigation was a federal crime that could

 

 

 
Case 7:19-cr-00664-VB Document9 Filed 09/16/19 Page 10 of 17

subject her to imprisonment. At the conclusion of the
interview, the agents advised MEYZEN that she could change any
statement she made during the interview at that time without
penalty. MEYZEN then declined to make any changes to the
statements she made during the interview.

25. On or about May 1, 2019, in the Southern District
of New York and elsewhere, BARBARA MEYZEN, a/k/a "Bobbie
Meyzen," the defendant, knowingly and willfully made materially
false, fictitious and fraudulent statements and representations
in a matter within the jurisdiction of the executive branch of
the Government of the United States, in violation of Title 18,
United States Code, Section 1001(a})(2}, to wit MEYAEN made the
following false statements in substance to Special Agents of the
FBI:

a. she believed another individual, whom she
identified by name, filed the forged satisfaction of mortgage
relating to the second mortgage on the Meyzen Family Realty
property with the Westchester County Clerk;

b. she did not pay the fee for filing the forged
Satisfaction of mortgage relating to that second mortgage;

c. she did not know anything about charges made
to Jane Doe's charge card account for restaurant supplies for La

Cremaillere;

190

 

 
Case 7:19-cr-00664-VB Document 9 Filed 09/16/19 Page 11 of 17

d. she did not have conversations with Jane Doe
about charges to Jane Doe's charge card account;
e. she did not give Jane Doe checks, which
bounced, to cover the charges;
f. she did not know anything about submitting
altered bank statements to lenders; and
g. she did not send a fake email to a lender.
(Title 18, United States Code, Sections 1001 (a) (2) and 2.)
COUNT SEVEN
{False Statement to United States Trustee)
The United States Attorney further charges:
26. The allegations set forth in paragraph 1 are
repeated and realleged as if set forth fully herein.
27. On or about November 7, 2018, BARBARA MEY4EN,
a/k/a "Bobbie Meyzen," the defendant, was deposed under oath by
an Assistant United States Trustee in connection with the Meyzen
Family Realty bankruptcy. During her testimony, counsel for
Meyzen Family Reality disclosed that there was no property
insurance in effect on Meyzen Family Realty's reali property.
The Assistant United States Trustee responded in part:
This is obviously a big issue for my office and for
creditors as well. If insurance isn't in place
promptly, we'll likely move to dismiss your case.

MEYZEN responded "right," and said that she had spoken with her

11

 

 

 
Case 7:19-cr-00664-VB Document 9 Filed 09/16/19 Page 12 of 17

insurance broker that morning, intended to meet with him later
that day and intended to get property insurance in place that
day. The Assistant United States Trustee responded in part
"Tt's a big issue, so I see that you understand that." MEYAEN
responded "I do understand that."

28. On or about May 14, 2019, one day before a
hearing in the Bankruptcy Court on the Meyzen Family Realty
case, BARBARA MEYZEN, a/k/a "Bobbie Meyzen," the defendant,
caused her attorney to submit to the United States Trustee
documents indicating that La Cremaillere and Meyzen Family
Realty had property insurance and liability insurance in effect
starting November 30, 2018. That insurance had been canceled in
or about February 2019 for nonpayment, as MEYZ4EN knew as of May
2019.

29. On or about June 11, 2019, BARBARA MEYZEN, a/k/a
"Bobbie Meyzen,” the defendant, was deposed under oath by an
Assistant United States Trustee in connection with the ha
Cremaillere bankruptcy. When asked about the cancellation of
the insurance policies, MEYZEN falsely testified that "I did not
realize that the policy had been canceled" at the time she gave
the U.S. Trustee the insurance documents on May 14. MEYAEN
falsely testified further that she did not receive any notice of

the cancellation of the policies.

12

 

 

 
Case 7:19-cr-00664-VB Document 9 Filed 09/16/19 Page 13 of 17

30. On or about June li, 2019, in the Southern
District of New York and elsewhere, BARBARA MEYZEN, a/k/a
"Bobbie Meyzen,” the defendant, knowingly and willfully made
materially false, fictitious and fraudulent statements and
representations to the United States Trustee in a matter within
the jurisdiction of the executive branch of the Government of
the United States, in violation of Title 18, United States Code,
Sections 1001(a) (2) and 2, to wit, the defendant falsely told an
Assistant United States Trustee under oath that she was unaware
that property and liability insurance for Meyzen Family Reaity
and La Cremaillere had been canceled when she provided documents
indicating the policies were in effect to the United States
Trustee on or about May 14, 2019.

(Title 18, United States Code, Sections 1001fa) (2) and 2.)
COUNT HIGHT
(Concealment of Debtor's Property)

The United States Attorney further charges:

31. The allegations set forth in paragraph 1 are
repeated and realleged as if set forth fully herein.

32. On or about April 19, 2019, two days after La
Cremaillere filed its bankruptcy petition, BARBARA MEYZEN, a/k/a
"Bobbie Meyzen," the defendant, opened a bank account in her

name at a bank in Ridgefield, Connecticut (the "Bank"). MEY4EN

13

 

 
Case 7:19-cr-00664-VB Document 9 Filed 09/16/19 Page 14 of 17

then diverted more than $40,000 of deposits from La
Cremaillere's merchant credit card processor from La
Cremaillere's account to her account at the Bank. MEYZEN used a
portion of that money to make payments to a food distributor and
to an in-home nursing service.

33. From in or about April 2019 to in or about May
2019, BARBARA MEYZEN, a/k/a "Bobbie Meyzen," the defendant, in
her capacity as an agent and officer of La Cremaillere
Restaurant Corp., did knowingly, willfully and with the intent
to defeat the provisions of Title 11 of the United States Code,
transfer and conceal property of La Cremaillere Restaurant
Corp., a debtor in possession, in violation of Title 18, United
States Code, Sections 152(7) and 2, to wit, the defendant caused
transfers of funds belonging to La Cremaillere Restaurant Corp.
as debtor in possession to be diverted to a bank account held by
her and used a portion of those funds to pay La Cremaillere's
expenses and her personal expenses.

(Title 18, United States Code, Sections 157{(7) and 2.)
COUNT NINE
(Concealment of Debtor's Property)
The United States Attorney further charges:
34, The allegations set forth in paragraph 1 are

repeated and realleged as if set forth fully herein.

14

 

 
Case 7:19-cr-00664-VB Document 9 Filed 09/16/19 Page 15 of 17

35. On or about May 7, 2019, BARBARA MEYZEN, a/k/a
"Bobbie Meyzen," the defendant, opened a business checking
account for Honey Bee Farm LLC, an entity she controlled, at a
bank in White Plains, New York. MEY4EN diverted more than
$380,000 of deposits from La Cremaillere's merchant credit card
processor from La Cremaillere's account to the Honey Bee Farm
account. MEYZEN used a portion of that money to pay food
distributors, two wine wholesalers, a commercial trash service,
a tableware and china company, mortgage payments on Meyzen
Family Realty's Banksville property, and an employee of La
Cremaillere, among others.

36. From on or about May 7, 2019 to on or about July
23, 2019, BARBARA MEYZEN, a/k/a “Bobbie Meyzen," the defendant,
in her capacity as an agent and officer of La Cremaillere
Restaurant Corp., did knowingly, willfully and with the intent
to defeat the provisions of Title 11 of the United States Code,
transfer and conceal property of La Cremaillere Restaurant
Corp., a debtor in possession, in violation of Title 18, United
States Code, Sections 152(7) and 2, to wit, the defendant caused
transfers of funds belonging to ha Cremaillere Restaurant Corp.

as debtor in possession to be diverted to a bank account held by

15

 

 
Case 7:19-cr-00664-VB Document 9 Filed 09/16/19 Page 16 of 17

an entity under her control and used a portion of those funds to
pay La Cremaillere's and Meyzen Family Realty's expenses.

(Titie 18, United States Code, Sections 157(7) and 2.)

( Lif, S. fen ity

GEOFFREY S. BERMAN
United States Attorney

 

 

 

 

16
Case 7:19-cr-00664-VB Document 9 Filed 09/16/19 Page 17 of 17

 
